Title: To John Adams from William A. Caruthers, 28 July 1798
From: Caruthers, William A.
To: Adams, John



Sir:
Lexington Rockbridge Virga. 28th July 1798

A Troop of Cavalry commanded by Capt. Alexander Sheilds, and a company of Lt Infantry comd. by Capt. James Caruthers haveing met in this plaice for the purpose of exercising, and improving in the Military Art—And being impressed by the necessity that our Government while in an infant state, Threatened by foreign invasion Should have assurance from the bulk of its constituents of firm Support in whatever measures they may deem best calculated to promote our national Interest, Sovereignty, Independance, and Freedom, And believeing Unanimity is of infinite importance to the united states, and that the most unequivocal proofs thereof should be exibited from all quarters of the union:
We therefore join with our fellow citizens in expressing to you our determination to support the Constitution we have adapted and the measures that now are or may be decided on by our constituted Authorities, Detesting every idea of submission to a foreign power—
We were highly pleased with the neutral Station which our government chose to observe while the greater part of Europe felt the scourge of war; But when the blessings of peace cannot be enjoyed without sacrificing our national sovereignty honour and independance we will Reanimated by the example of our countrys illustrious friend and the friend of mankind, with him chearfully resign the sweets of rural life and step forward when our country calls, with a patriotic zeal for the liberty that has been purchased for us at no less expence than the blood of our fathers and friends—
While impressed with obligations to the ruler of the universe for the peace and happiness we have enjoyed we implore his propitious smiles on the american Republic That Ambition party Sperrit and discord may not be known That wisdom and firmness may dictate to You and all our public councillors the best plans to pursue that the most refined principles of Liberty be preserved And Continued to posterity.
We are with due Respect Your / Most Obt. & Hmle Servts.


Wm. CaruthersSecretary for the Companys.